Citation Nr: 1123615	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for complete C7 quadriplegia.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the motor vehicle accident that caused his quadriplegia occurred while he was en route to a period of service in the Marine Corps Reserves at Treasure Island.  The Board determines that a remand is necessary so that the additional efforts may be made to retrieve relevant service personnel records.

The record clearly establishes that the accident that led to the Veteran's injuries occurred on May 27, 1998.  The Board observes that a line of duty determination request for May 1998 yielded a response that another request should be made to a different location.  This request yielded several images of service personnel records; however, the records are not relevant to the Veteran's service in the Marine Corps Reserves, but to his active duty.  The response stated that these were the only available images.  However, there is no indication that a request for the Veteran's entire personnel record was made.  Thus, another request to the National Personnel Records Center (NPRC) should be made for the Veteran's personnel file ("018" request).

Additionally, the Board notes that four requests were made to the Marine Corps directly for the Veteran's service personnel records, but no response was received.  The first request was sent in February 2009 to the 4th Marine Division in Alameda, California, and an additional request was sent to this address in May 2009.  No response was received to either request.  A phone call to the 4th Marine Division resulted in another potential location for records, and a request was sent in November 2009 to the Naval and Marine Corps Reserve Readiness Center in San Francisco, California.  The request was returned as undeliverable.  No further requests were made to any additional sources for these outstanding service records. 

Initially, the Board observes that Treasure Island has been decommissioned and that the 4th Marine Division and its components are located in various locations throughout the country.  According to the official website for the Marines Corps (www.marines.mil), Headquarters Battalion of the 4th Division is now located in New Orleans, Louisiana.  In California, components of the 4th Marine Division are located throughout the state.  The main address for the Marine Corps Reserve is MARFORRES, 4400 Dauphine St., New Orleans, LA 70146     the general contact number for the 4th Marine Division is listed as 504.678.0556, which the Board notes is a different number from the one called by the RO (510.814.2605).  In light of this information, the Board finds that additional efforts should be made to obtain corroborating information with respect to the Veteran's claimed Reserve service in May 1998, to include all service personnel records and concomitant pay records related to Reserve service.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's personnel file ("018" request) from NPRC.  

2. Request copies of the Veteran's pay records for his active duty and Reserve service NPRC and any other appropriate sources.

3. Request all available service personnel records and pay records from the Marine Corps Reserve, 4400 Dauphine Street, New Orleans, LA 70146.  
4. Contact the Marine Corps Reserve, 4th Marines Division, at 510.814.2605 to verify the appropriate address for the Reserve Readiness Center for the 4th Marine Division in California.  Make all appropriate requests for service personnel records and pay records to the identified potential address(es) for the Veteran's service personnel records.  

5. Contact the Marine Corps Reserve at 504.678.0556 for assistance in locating the Veteran's service personnel records for his reserve service and related pay records.

6. All requests and responses, positive and negative, with respect to the above should be associated with the claims file. 

7. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the November 2008 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


